Citation Nr: 1523349	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the decedent's death.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The decedent served on active duty from May 1981 to September 1984.  The appellant asserts to be his surviving spouse.

The Board notes the appellant listed an alternative name for the decedent on her January 2010 application for benefits.  The name listed on the title page is that reflected in the decedent's service personnel records.  However, the alternative last name is the name of the decedent listed on the March 1987 marriage certificate to the appellant.  The Board notes that documents in the decedent's service personnel records indicate that this alternate last name was his mother's maiden name, and based upon the similarity of places of birth, dates of birth, and the Social Security number provided by the appellant, it appears that the decedent changed his surname to his mother's surname sometime after his separation from active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

In the May 2010 letter decision, the RO also denied the appellant's claims of entitlement to accrued benefits, and entitlement to a death pension.  In her May 2010 notice of disagreement, the appellant only expressed disagreement with the denial of entitlement to service connection for the cause of the decedent's death.  Accordingly, the appellant did not perfect an appeal as to any other issue adjudicated in the May 2010 decision, and thus, those issues are not currently before the Board.

The appellant was scheduled to appear for a hearing before a Veterans Law Judge in Washington, D.C. in October 2012.  The appellant did not report for this hearing; therefore, her hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

In April 2014 and October 2014, the Board remanded the appellant's claim for further development.

The Virtual VA paperless claims processing system (Virtual VA) contains the May 2010 notice of disagreement, a June 2010 appellant statement, a February 2015 Deferred Rating Decision, a February 2015 notice letter, a March 2015 response from Mid Valley Hospital regarding a request for the decedent's treatment records, the March 2015 supplemental statement of the case, April 2015 returned mail, a May 2015 change of address form, and a May 2015 response to the supplemental statement of the case.  The Veterans Benefits Management System (VBMS) contains a copy of the appellant and decedent's marriage license, and a March 2015 VA Form 21-4142 for copies of the decedent's treatment records from Mid Valley Hospital.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that in June 2014, the decedent's service personnel records were associated with the evidentiary record.  These records include the decedent's DD 214, which indicates the decedent was discharged for "bad conduct."  

Under the law, "[a] person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2) (West 2014).  Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2), 101(18); 38 C.F.R. § 3.12(a).

Here, VCAA notice letters to the appellant have not adequately notified her regarding all of the elements of a claim for service connection, including veteran status, or the decedent's character of discharge.  See, e.g., Dennis v. Nicholson, 21 Vet. App. 18 (2007); Dingess v. Nicholson, 19 Vet. App. 473, 487 (2006).  On remand, the AOJ should provide the appellant with a new VCAA notice.

Next, the Board notes the evidence of record does not contain any verification of the decedent's death.  In statements, the appellant has provided that she was informed of the death by the decedent's family in a telephone call, and she has provided a date of death, as well as the town the decedent was visiting at that time.  See June 2010 appellant statement; May 2010 appellant statement; April 2010 appellant statement.  Despite multiple requests to the appellant to provide VA with a copy of the decedent's death certificate, or to provide VA with a signed authorization for VA to request a copy of the death certificate, a copy of the decedent's death certificate is not of record.  See, e.g., February 2015 notice letter; October 2014 Board remand; April 2014 Board remand.  However, the Board notes that in May 2015, the appellant submitted a form indicating her address has changed from the address to which the February 2015 notice letter was mailed.

On remand, the AOJ should provide the appellant another opportunity to submit a copy of the decedent's death certificate, or a signed release to enable VA to request a copy of the death certificate.  If the appellant is unable to provide a copy of the death certificate, the AOJ should ask her to provide the date, time, location, and manner of the decedent's death.  The AOJ should then make appropriate efforts to verify the decedent's death.

Finally, in the April 2014 remand, the Board instructed the AOJ to obtain the decedent's service treatment records.  Although his service personnel records were obtained in June 2014, the service treatment records are still not of record.  On remand, the AOJ should make appropriate efforts to obtain the decedent's service treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a new VCAA notice, including notice regarding the elements of a service connection claim (including the need to establish Veteran's status), and the decedent's character of discharge.

2. The AOJ should send a letter to the appellant at her current address of record and ask her: 

a) To provide a copy of the decedent's death certificate; 

b) If she is unable to provide a copy of the death certificate, to provide the appropriate signed authorization so that the AOJ may contact the appropriate records custodian from the State of Washington to obtain the Veteran's death certificate;

c) To provide as much information as possible as to the date, time, location, and manner of the decedent's death, to include whether the decedent passed away in a hospital or at a private home.

The appellant should be notified that she has an obligation to cooperate with VA in the development of her claim; the duty to assist is not a one-way street.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 190 (1991).  Should the appellant fail to respond to VA with the requested information, it may result in negative action with regard to her claim.

The AOJ should make appropriate efforts to obtain the decedent's death certificate, and verify the decedent's death.  Efforts to obtain these records and information should be documented in the record.  All obtained records and information should be associated with the evidentiary record, and a copy provided to the appellant.

3. The AOJ should undertake appropriate development to obtain the decedent's service treatment records.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record, and a copy provided to the appellant.

4. For #2 and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the appellant of the status of the records, and give the appellant the opportunity to obtain the records on her own.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the appellant with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


